DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are cancelled.
Claims 4-22 are new added claims.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made because et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-22 rejected on the ground of non-statutory double patenting as being unpatentable over claims1-20 of U.S. Patent No. 10768984 . For illustration purpose only,  this is a mapping between corresponding claims1 in the application and the patent: corresponding limitation are aligned with each other:
Application 17/014, 801
Patent 10,768,984
4. A processor, comprising:
processing units configured to execute, simultaneously, respective tasks during a time
window common to the processing units, having an estimated start time, and
being configurable as slidable or non-slidable; 

and

to determine a slack associated with a preceding time window, and





in response to the time window being configured as slidable, to advance, simultaneously in each of the processing units and by a time no greater
than the determined slack, an actual start time of the time window relative to the estimated start time of the time window.

processing units configured to execute, simultaneously, respective tasks during at least one of multiple time windows each having a respective estimated
start time and each common to the processing units;

 and

determine a pre-run-time-determinable slack associated with a first one of the time windows, determine an only-at-run-time-determinable slack in the first one of the time windows, and

advance, simultaneously in each of the processing units, an actual start time of a second one of the time windows relative to the estimated
start time of the second one of the time windows by a time no greater than a sum of the determined pre-run-time-determinable slack and the
determined only-at-run-time-determinable slack to an earlier time no sooner than an actual end time of the first one of the time windows, the
second one of the time windows being the next time window immediately
after the first one of the time windows.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

A- Claims 11 is   rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites “a time between the estimated start time of the time window and the earliest start time is shorter than the determined slack.”
 The specification [0066] recites:
“Figure 9D illustrates adjustments made to the timeline 900 to take all available time window slack. As illustrated the time window 922 can slide to an earlier point in time where the time window 922 slides by an amount equal to the addition of the run-time time window slack 960 to the gap window 910. Thus, tasks associated with time window 922 can execute earlier and complete execution earlier, such that after the tasks associated with time window 922 completes execution”;

The determined slack is 960 and 910, and earliest start time of time window 922 is= estimated start time of window 922 minus determined slack (common to processors at the same time). meaning the difference is exactly the determined slack 960 and 910, not shorter than the determined slack 960 and 910.
B- The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4, 6,11, 15, 20 and 22 recites the limitation “…the determined slack…”.  In lines 9, 5, 2, 6, 3 and 10 respectively. There is insufficient antecedent basis for this limitation in the claim. Each corresponding dependent claims of independent claims 4, 15 inherits the same deficiencies and are rejected under the same rationale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-22 are rejected under 35 U.S.C. 103 as being unpatentable over Easwaran et al (US2014/0122848A1) hereinafter “Easwaran in view of Malos et al (“Conservative Dynamic Energy Management for Real-Time Dataflow Applications Mapped on Multiple Processors (2009)”) hereinafter Malos.

fig 1 component 102 and 120), comprising:
 processing units configured to execute, simultaneously, respective tasks during a time window:
[0065] “As illustrated, the different instruction entities execute on different processing units 108 in processing cluster 102, where each processing unit 108 has an associated execution timeline 501, 502, and 503. As described in relation to FIG. 2, instruction entity list 202 includes 8 instruction entities that are defined as follows”;
Examiner interpretation:
 See also fig. 5, 9, 11 and 12, timelines are divided into common time windows that start at specific time and end at specific time based on constraint: parallel, non-parallel, budgets, period.

 common to the processing units, having an estimated start time:
[0063]” For example, to ensure that a parallel constraint involving instruction entities.tau.sub.i and .tau..sub.j is satisfied, the time allocation algorithm 402 ensures that corresponding instances of the two instruction entities .tau..sub.i and .tau..sub.j are scheduled to start executing at the same time instant. That is, instances I.sub.i,k and I.sub.j,k, for all k, must have identical start times for their scheduled time windows”;

But not explicitly:
 and being configurable as slidable or non-slidable,
a scheduler configured: to determine a slack associated with a preceding time window and in response to the time window being configured as slidable, to advance, simultaneously in each of the processing units and by a time no greater than the 
Malnos discloses:
 a scheduler configured: to determine a slack associated with a preceding time window and the time window being configurable as slidable or non-slidable:
D. Slack propagation and fig. 4
Regardless of its source, an effect of slack is early task completion, hence possibly early ready time of its successors, some perhaps executing on other processors. Hence, these successors may start early, hence end earlier than the worst case, causing sack to occur”;
Examiner interpretation: starting early than its estimated start time: slidable to an early time.

 and in response to the time window being configured as slidable, to advance, simultaneously in each of the processing units and by a time no greater than the determined slack, an actual start time of the time window relative to the estimated start time of the time window:
D. Slack propagation and fig. 4
These effects are exemplified in Figure 4 for an iteration of the task graph in Figure 1(A). Two cases are presented: the case (A) in which tasks execute in their worst-case time, and the case (B) in which tasks take less than the worst-case time, thus have slack. We can observe that the early completion of t1 (bound to P1) may cause t2 (bound to P2) and t3 (bound to P3) to start earlier, thus the slack multiplies (propagates from P1 to P2 and P3).  
	
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Malos into teachings of Easwaran to find slack in a time-partitioned system and make it available to tasks in 

As per claim 5, the rejection of claim 4 is incorporated and furthermore Easwaran does not explicitly discloses:
wherein the preceding time window is immediately preceding the time window.  
Malos discloses:
wherein the preceding time window is immediately preceding the time window.  
Fig. 4:
Examiner interpretation:
 The time window “WCET1” is the preceding time window of time window “WCET3”. as T1 execute and consume less than wect1, the slack occurs at the end of” WCET1”, allowing the time window WCT3) to slide to the left.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Malos into teachings of Easwaran to find slack in a time-partitioned system and make it available to tasks in more than one-time partition while guarantying application performance, such as throughput, latency, reducing energy in real-time application by starting a task earlier, to avoid severe quality degradations, or deadline misses.[Malos]

As per claim 6, the rejection of claim 4 is incorporated and furthermore Easwaran does not explicitly discloses:

Malos discloses:
  Fig. 4:
Examiner interpretation:
 The time window “WCET1” is the preceding time window of time window “WCET3”. as task 1 executes and consumes less than wect1, the slack occurs at the end of” WCET1”, allowing the time window “WCET3” to slide to the left and time window/slice “WCET”) to shrink by an amount of the slack time left after executing task 1 in the processors P1, P2, P3 and P4. (same scenario for WCET3 and WCET4)

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Malos into teachings of Easwaran to find slack in a time-partitioned system and make it available to tasks in more than one-time partition while guarantying application performance, such as throughput, latency, reducing energy in real-time application by starting a task earlier, to avoid severe quality degradations, or deadline misses.[Malos]

As per claim 7, the rejection of claim 4 is incorporated and furthermore Easwaran does not explicitly discloses:

Malos discloses:
 to determine a pre-run-time-determinable slack associated with the preceding time window:
A-Static slack
Figure 3(A) presents the static slack for the 1T:1P binding in Figure 1(A). No processor is not, so wceti = wcrti. Each task represents a cycle and the longest one in this example is given by t1. For simplicity we consider that the desired throughput equals 1/wcet1. In this case tasks t2, t3 and t4 have static slack, as wcet2,3,4 < wcet1 in each iteration.
 
 to determine an only-at-run-time-determinable slack associated with the preceding time window and to determine the slack in the preceding time window as being equal to a sum of the pre- run-time-determinable slack and the only-at-run-time-determinable slack:
B -Work slack
Figure 3(B) presents the work slack in addition to the static slack in Figure 3(A). The throughput is still given by wcet1, and each task has a slack equal to the difference between its execution time in each iteration and wcet1.
The work slack can be conservatively utilized at runtime only if it proven (i.e. after it is produced). A run-time speculative slack estimation is subject to miss-prediction, thus may lead to a deadline miss. Hence, past slack can be used when setting the operating points of future iteration(s) of the slack recipient(s). To determine the work slack, an EM has to know wceti (available at design time) and eti,j(fk,i,j). Determining eti,j(fk,i,j) at run-time requires tasks to signal to the EM their computation progress (i.e. start and completion time). To exploit the slack, another task should be started earlier. 

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Malos into teachings of Easwaran to find slack in a time-partitioned system and make it available to tasks in more than one-time partition while guarantying application performance, such as throughput, latency, reducing energy in real-time application by starting a task earlier, to avoid severe quality degradations, or deadline misses.[Malos]

As per claim 8, the rejection of claim 4 is incorporated and furthermore Easwaran does not explicitly discloses:
wherein the scheduler is configured to configure the time window to be slidable.  
Malos discloses:
wherein the scheduler is configured to configure the time window to be slidable:
D. Slack propagation  
These effects are exemplified in Figure 4 for an iteration of the task graph in Figure 1(A). Two cases are presented: the case (A) in which tasks execute in their worst-case time, and the case (B) in which tasks take less than the worst case time, thus have slack. We can observe that the early completion of t1 (bound to P1) may cause t2 (bound to P2) and t3 (bound to P3) to start earlier, thus the slack multiplies (propagates from P1 to P2 and P3).

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, find slack in a time-partitioned system and make it available to tasks in more than one-time partition while guarantying application performance, such as throughput, latency, reducing energy in real-time application by starting a task earlier, to avoid severe quality degradations, or deadline misses.[Malos]

As per claim 9, the rejection of claim 4 is incorporated and furthermore Easwaran does not explicitly discloses:
wherein the scheduler is configured to configure the time window to be non-slidable. 
 Malos discloes
wherein the scheduler is configured to configure the time window to be non-slidable. 
D. Slack propagation
Regardless of its source, an effect of slack is early task completion, hence possibly early ready time of its successors, some perhaps executing on other processors. Hence, these successors may start early, hence end earlier than the worst case, causing slack to occur. Therefore, slack produced on one processor, can” multiply” to other processors. However, an early task completion does not always result in an early start of its successors. (i.e. not all slack propagates).

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Malos into teachings of find slack in a time-partitioned system and make it available to tasks in more than one-time partition while guarantying application performance, such as throughput, latency, reducing energy in real-time application by starting a task earlier, to avoid severe quality degradations, or deadline misses.[Malos]

As per claim 10, the rejection of claim 4 is incorporated and furthermore Easwaran does not explicitly discloses:
wherein the scheduler is configured to advance the actual start time of the time window to a time no sooner than an earliest start time for the time window.
Malos discloses:
  wherein the scheduler is configured to advance the actual start time of the time window to a time no sooner than an earliest start time for the time window.
Fig. 4.
Examiner interpretation:
Because of dependency, the start time for task 2 and 3 is related to task 1 completion. The time window” WCET3” cannot slide passing the finish point of task 1, because the finish points of task 1 is the start point (earliest start time) of task 2 and 3(time window “WCET3”).

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Malos into teachings of Easwaran to find slack in a time-partitioned system and make it available to tasks in more than one-time partition while guarantying application performance, such as 

As per claim 11, the rejection of claim 10 is incorporated and furthermore Easwaran does not explicitly discloses:
 wherein a time between the estimated start time of the time window and the earliest start time is shorter than the determined slack:
Malos discloses:
  wherein a time between the estimated start time of the time window and the earliest start time is shorter than the determined slack:
Fig. 4.
Examiner interpretation:
In fig. 4, the determined slack while starting execution of task 2 and 3 simultaneously, or while sliding the time window “WCET3” toward “WCET1”, the amount of slack available in the schedule is greater than the amount in which “WCET3” was advanced by 

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Malos into teachings of Easwaran to find slack in a time-partitioned system and make it available to tasks in more than one-time partition while guarantying application performance, such as throughput, latency, reducing energy in real-time application by starting a task earlier, to avoid severe quality degradations, or deadline misses.[Malos]


wherein the scheduler is further configured to schedule: a first task for execution by one of the processing units during the time window; and a second task for execution by another one of the processing units during the time window.  
Fig 5, 7, 9, 11, 12.
Examiner interpretation:
For example, on time window 17-37, task 5 and 7 execute in processing unit 108, task 4 and 1 in another processing unit 108 and task 3 in different processing unit than the previous ones.

As per claim 13, the rejection of claim 4 is incorporated and furthermore Easwaran discloses:
wherein the scheduler is configured to schedule multiple scheduler instances within the time window.
[0065] “As illustrated, the different instruction entities execute on different processing units 108 in processing cluster 102, where each processing unit 108 has an associated execution timeline 501, 502, and 503”;  

As per claim 14, the rejection of claim 13 is incorporated and furthermore Easwaran discloses:
wherein the scheduler is configured to schedule: a first task for execution by one of the processing units during one of the scheduler instances; and a second task for execution by another one of the processing units during the one of the scheduler instances:
[0066] In scheduling instruction entity.tau.sub.7, the processing unit allocation algorithm 314 allocates instruction entity.tau.sub.7 to a first processing unit 108 having an associated first execution timeline 501. 



Claims 15,16, 17, 18, 19, 20, 21 are the method claim corresponding to processor claims 4, 7, 8, 10, 12, 6, 13 and rejected under the same rational set forth in connection with the rejection of claims 4, 7, 8, 10, 12, 6, 13 above. 
Claim 22 is the system claim corresponding to processor claims 4 and rejected under the same rational set forth in connection with the rejection of claim 4 above. 
Pertinent arts:
US20080028415A1:
 Available slack is calculated, and slack is allocated and consumed by rate, with the highest rate first and the lowest rate last. Slack is made available to tasks in more than one-time partition. All slack belongs to a common system-wide pool of slack obtained from any one or more of the time partitions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRAHIM BOURZIK/           Examiner, Art Unit 2191                                                                                                                                                                                             
/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191